ACCEPTED
                                                                                                01-15-00043-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           8/20/2015 5:24:10 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                   NO. 01-15-00043-CR

DeJESUS FOBBS                                 §          IN THE COURT OF  APPEALS
                                                                      FILED IN
                                                                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
VS.                                           §             FOR   THE8/20/2015
                                                                       FIRST 5:24:10
                                                                               DISTRICT
                                                                                     PM
                                                                     CHRISTOPHER A. PRINE
                                                                             Clerk
THE STATE OF TEXAS                            §             OF TEXAS AT HOUSTON

                     STATE’S MOTION TO EXTEND THE TIME
                        FOR FILING THE STATE’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

         The State of Texas respectfully requests that the time for filing its brief in this

cause be extended. In support of this motion the State would show the Court the

following:

         Appellant pleaded not guilty to a jury and was convicted of possession of

cocaine; he was assessed a sentence of confinement for ninety-nine years in TDCJ by

the jury. Appellant is currently incarcerated. Appellant filed his brief on April 27,

2015, and the State’s brief was due on first extension August 14, 2015. The State

requests an extension of time to file its brief until September 14, 2015.

         Counsel has good cause for the delay in filing this brief. Undersigned counsel

has been retained as a special prosecutor by the Hardin County D.A.’s Office to

prepare and file the brief and represent the State of Texas in this appeal, because that

office does not have an appellate attorney. Undersigned counsel is the only appellate

attorney in the Kaufman County D.A.'s office and has multiple other assignments

there as well, as well as trial support. Counsel is also working on preparation for trial

Page 1
of a death penalty case, State v Charles Brownlow, in which jury selection was set to

begin in August. Since the previous request for extension was filed, Brownlow’s

defense counsel have filed a suggestion of incompetence, which has occasioned

additional unexpected hearings and research – the issue of incompetency is now set

for jury trial September 14. Counsel’s elderly relative who lived with counsel died

June 29 of lung cancer after several weeks in ICU, and counsel had to spend more

time than anticipated during the past six weeks dealing with the aftermath of that

illness and death. In addition, counsel was ordered on July 17 to file a response to

Respondent’s motion for rehearing on denial of Respondent’s petition for review in

Texas Supreme Court cause number 15-0120 by July 22. Counsel just completed the

brief in 02-14-00182-CR which is set for submission next week. Counsel is now

working to assist in setting up truancy procedures in compliance with HB 2398,

which is effective September 1. Counsel must complete the State’s brief in 05-14-

01073-CR before counsel can commence the brief in this case. One previous

extension has been requested by the State in this matter.




Page 2
         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the time for filing the State’s brief be extended until September 14, 2015.

Respectfully submitted,                       ___/s/ Sue Korioth_________
                                              by Sue Korioth
                                              Special Prosecutor for Hardin County
David A. Sheffield                            State Bar Card No. 11681975
Hardin County District Attorney               P.O. Box 600103
P.O. Box 1409                                 Dallas, Texas 75360
Kountze, Texas 77625                          (214) 384-3864
(409) 246-5160                                suekorioth@aol.com


                           CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing has been served on Joel Bennett,

Attorney for Appellant, 1100 Nasa Parkway, Suite 302, Houston, Texas 77058,

joel@searsandbennett.com, by e-mail, on the 20th day of August, 2015, or by e-

service if defense counsel is registered with an e-service provider.

                                              __/s/ Sue Korioth________
                                              SUE KORIOTH




Page 3